Plaintiff and defendant, the former being the relator herein, have applied for a rehearing in this case. The application of defendant is refused. The only ground presented by plaintiff which calls for our attention is that, although it was largely successful in its application to this court for a writ of review, nevertheless we have cast it for costs. This was done inadvertently. Plaintiff having obtained, in this court, a substantial modification of the judgment of the Court of Appeal, is entitled to judgment for costs in this court, and also in the Court of Appeal. A rehearing is unnecessary to make this change in our decree.
For these reasons, our former decree is amended by casting defendant for the costs of suit in this court and the Court of Appeal. With this amendment, plaintiff's application for a rehearing is refused.